DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of 15/264,802 filed 14 September 2016. Acknowledgement is made of the Applicant's claim of domestic priority to provisional US application 62/218,701 filed 15 September 2015.

Examiner's Note
Applicant's amendments and arguments filed 13 July 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. In the Applicant's response, filed 13 July 2022, it is noted
that claims 1, 35, 52, and 71 have been amended to exclude caffeine as an active agent. No new matter or claims have been added.

Terminal Disclaimer
The terminal disclaimer filed on 22 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,561,766 has been reviewed and is accepted. The terminal
disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art Wang et al. (US2018/0104383) teaches a medical device coating that comprises caffeine and/or (2-hydroxyethyl)urea along with paclitaxel. However, there is no teaching, suggestion, or motivation to include either succinic acid or glutaric acid with paclitaxel and ethylurea without any additional agents in a coating composition. Since the instant claims use “consisting of” language for the components of the coating composition they are free of the art and in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613